

	

		II

		109th CONGRESS

		1st Session

		S. 1026

		IN THE SENATE OF THE UNITED STATES

		

			May 12, 2005

			Ms. Landrieu introduced

			 the following bill; which was read twice and referred to the

			 Committee on Energy and Natural

			 Resources

		

		A BILL

		To ensure that offshore energy development

		  on the outer Continental Shelf continues to serve the needs of the United

		  States, to create opportunities for new development and the use of alternative

		  resources, and for other purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Stewardship for Our Coasts and

			 Opportunities for Reliable Energy Act.

		2.Outer continental

			 shelf revenue sharing for non-moratoria coastal producing statesThe Outer Continental Shelf Lands Act (43

			 U.S.C. 1331 et seq.) is amended by adding at the end the following:

			

				32.Outer continental

				shelf revenue sharing for non-moratoria coastal producing States

					(a)DefinitionsIn this section:

						(1)Coastal

				political subdivisionThe

				term coastal political subdivision means a political subdivision

				of a producing State, all or part of which lies within the boundaries of the

				coastal zone of the producing State that are identified in the coastal zone

				management program for the producing State under the Coastal Zone Management

				Act of 1972 (16 U.S.C. 1451 et seq.), as in effect on the date of enactment of

				this section.

						(2)Coastal

				populationThe term

				coastal population means the population, as determined by the most

				recent official data of the Census Bureau, of each political subdivision, any

				part of which lies within the designated coastal boundary of a State (as

				defined in a coastal zone management program of the State under the

				Coastal Zone Management Act of 1972

				(16 U.S.C. 1451 et seq.)).

						(3)Coastal

				stateThe term coastal

				State has the meaning given the term in section 304 of the

				Coastal Zone Management Act of 1972

				(16 U.S.C. 1453).

						(4)CoastlineThe term coastline has the

				meaning given the term in section 2 of the Submerged Lands Act (43 U.S.C.

				1301).

						(5)DistanceThe term distance means the

				minimum great circle distance, measured in statute miles.

						(6)Leased

				tractThe term leased

				tract means a tract that is subject to a lease under section 6 or 8 for

				the purpose of drilling for, developing, and producing oil or natural gas

				resources.

						(7)Leasing

				moratoriaThe term

				leasing moratoria means the prohibitions on preleasing, leasing,

				and related activities on any geographic area of the outer Continental Shelf as

				contained in—

							(A)the moratorium statement of the President

				on June 12, 1998; or

							(B)section 110 of the Department of the

				Interior and Related Agencies Appropriations Act, 2002 (Public Law 107–63; 115

				Stat. 438).

							(8)Political

				subdivisionThe term

				political subdivision means the local political jurisdiction

				immediately below the level of State government, including counties, parishes,

				and boroughs.

						(9)Producing

				state

							(A)In

				generalThe term

				producing State means a coastal State that has a coastal seaward

				boundary within 200 miles of the geographic center of a leased tract within any

				area of the outer Continental Shelf.

							(B)ExclusionThe term producing State does

				not include a producing State, a majority of the coastline of which is subject

				to leasing moratoria.

							(10)Qualified

				Outer Continental Shelf revenues

							(A)In

				generalThe term

				qualified Outer Continental Shelf revenues means all amounts

				received by the United States from each leased tract or portion of a leased

				tract—

								(i)lying—

									(I)seaward of the zone covered by section

				8(g); or

									(II)within the zone covered by section 8(g),

				but to which section 8(g) does not apply; and

									(ii)the geographic center of which lies within

				200 miles of any part of the coastline of any coastal State.

								(B)InclusionsThe term qualified Outer Continental

				Shelf revenues includes bonus bids, rents, royalties (including payments

				for royalty taken in kind and sold), net profit share payments, and related

				late-payment interest from natural gas and oil leases issued under this

				Act.

							(C)ExclusionThe term qualified Outer Continental

				Shelf revenues does not include any revenues (other than revenues

				received under section 18(i)) from a leased tract or portion of a leased tract

				that is located in a geographic area subject to a leasing moratorium on January

				1, 2005, unless the lease was in production on that date.

							(11)Transferred

				amountThe term

				transferred amount means the amount transferred to the Secretary

				under subsection (b)(1) to make payments to producing States and coastal

				political subdivisions under this section for a fiscal year.

						(b)Payments to

				producing States and coastal political subdivisions

						(1)Transfer of

				amountsFrom qualified Outer

				Continental Shelf revenues deposited in the Treasury under this Act for a

				fiscal year, the Secretary of the Treasury shall transfer to the Secretary to

				make payments to producing States and coastal political subdivisions under this

				section—

							(A)for each of fiscal years 2006 through 2010,

				$500,000,000; and

							(B)for fiscal year 2011 and each subsequent

				fiscal year, an amount equal to 50 percent of qualified Outer Continental Shelf

				revenues received for a fiscal year.

							(2)DisbursementIn each fiscal year, the Secretary shall,

				without further appropriation for purposes of paragraph (1)(B) and subject to

				the availability of appropriations for purposes of paragraph (1)(A), disburse

				to each producing State for which the Secretary has approved a plan under

				subsection (c), and to coastal political subdivisions under paragraph (4), the

				funds allocated to the producing State or coastal political subdivision under

				this section for the fiscal year.

						(3)Allocation

				among producing States

							(A)In

				generalThe transferred

				amount shall be allocated to each producing State based on the ratio

				that—

								(i)the amount of qualified outer Continental

				Shelf revenues generated off the coastline of the producing State; bears

				to

								(ii)the amount of qualified outer Continental

				Shelf revenues generated off the coastline of all producing States.

								(B)Qualified Outer

				Continental Shelf revenues

								(i)Fiscal years

				2006 through 2008For each of

				fiscal years 2006 through 2008, a calculation of a payment under this

				subsection shall be based on qualified outer Continental Shelf revenues

				received during fiscal year 2005.

								(ii)Fiscal years

				2009 through 2010For each of

				fiscal years 2009 through 2010, a calculation of a payment under this

				subsection shall be based on qualified outer Continental Shelf revenues

				received during fiscal year 2008.

								(iii)Fiscal year

				2011 and thereafterBeginning

				in fiscal year 2011, a calculation of a payment under this subsection for each

				fiscal year during a 2-year fiscal year period shall be based on qualified

				outer Continental Shelf revenues received during the fiscal year preceding the

				first fiscal year of the 2-year fiscal year period.

								(C)Multiple

				producing StatesIf more than

				1 producing State is located within 200 miles of any portion of a leased tract,

				the amount allocated to each producing State for the leased tract shall be

				inversely proportional to the distance between—

								(i)the nearest point on the coastline of the

				producing State; and

								(ii)the geographic center of the leased

				tract.

								(D)Minimum

				allocationAn amount

				allocated to a producing State under this paragraph shall be not less than 1

				percent of the transferred amount.

							(4)Payments to

				coastal political subdivisions

							(A)In

				generalThe Secretary shall

				pay 35 percent of the amount allocated under paragraph (3) to the coastal

				political subdivisions in the producing State.

							(B)FormulaOf the amount paid by the Secretary to

				coastal political subdivisions under subparagraph (A)—

								(i)25 percent shall be allocated to each

				coastal political subdivision in the proportion that—

									(I)the coastal population of the coastal

				political subdivision; bears to

									(II)the coastal population of all coastal

				political subdivisions in the producing State;

									(ii)25 percent shall be allocated to each

				coastal political subdivision in the proportion that—

									(I)the number of miles of coastline of the

				coastal political subdivision; bears to

									(II)the number of miles of coastline of all

				coastal political subdivisions in the producing State; and

									(iii)50 percent shall be allocated in amounts

				that are inversely proportional to the respective distances between the points

				in each coastal political subdivision that are closest to the geographic center

				of each leased tract, as determined by the Secretary.

								(C)Exception for

				LouisianaFor the purposes of

				subparagraph (B)(ii), the coastline for coastal political subdivisions in the

				State of Louisiana without a coastline shall be the average length of the

				coastline of all other coastal political subdivisions in the State of

				Louisiana.

							(D)Exception for

				AlaskaFor the purposes of

				carrying out subparagraph (B)(iii) in the State of Alaska, the amount allocated

				shall be divided equally among the 2 coastal political subdivisions that are

				closest to the geographic center of a leased tract.

							(E)Exclusion of

				certain leased tractsFor

				purposes of subparagraph (B)(iii), a leased tract or portion of a leased tract

				shall be excluded if the tract or portion of a leased tract is located in a

				geographic area subject to a leasing moratorium on January 1, 2005, unless the

				lease was in production on that date.

							(5)No approved

				plan

							(A)In

				generalSubject to

				subparagraph (B) and except as provided in subparagraph (C), if any amount

				allocated to a producing State or coastal political subdivision under paragraph

				(3) or (4) is not disbursed because the producing State does not have in effect

				a plan that has been approved by the Secretary under subsection (c), the

				Secretary shall allocate the undisbursed amount equally among all other

				producing States.

							(B)Retention of

				allocationThe Secretary

				shall hold in escrow an undisbursed amount described in subparagraph (A) until

				the date that the final appeal regarding the disapproval of a plan submitted

				under subsection (c) is decided.

							(C)WaiverThe Secretary may waive the requirements of

				subparagraph (A) with respect to an allocated share of a producing State and

				hold the allocable share in escrow if the Secretary determines that the

				producing State is making a good faith effort to develop and submit, or update,

				a plan in accordance with subsection (c).

							(c)Coastal impact

				assistance plan

						(1)Submission of

				State plan

							(A)In

				generalNot later than July

				1, 2008, the Governor of a producing State shall submit to the Secretary a

				coastal impact assistance plan.

							(B)Public

				participationIn carrying out

				subparagraph (A), the Governor shall solicit local input and provide for public

				participation in the development of the plan.

							(2)Approval

							(A)In

				generalThe Secretary shall

				approve a plan of a producing State submitted under paragraph (1) before

				disbursing any amount to the producing State, or to a coastal political

				subdivision located in the producing State, under this section.

							(B)ComponentsThe Secretary shall approve a plan

				submitted under paragraph (1) if—

								(i)the Secretary determines that the plan is

				consistent with the uses described in subsection (d); and

								(ii)the plan contains—

									(I)the name of the State agency that will have

				the authority to represent and act on behalf of the producing State in dealing

				with the Secretary for purposes of this section;

									(II)a program for the implementation of the

				plan that describes how the amounts provided under this section to the

				producing State will be used;

									(III)for each coastal political subdivision that

				receives an amount under this section—

										(aa)the name of a contact person; and

										(bb)a description of how the coastal political

				subdivision will use amounts provided under this section;

										(IV)a certification by the Governor that ample

				opportunity has been provided for public participation in the development and

				revision of the plan; and

									(V)a description of measures that will be

				taken to determine the availability of assistance from other relevant Federal

				resources and programs.

									(3)Amendment to a

				planAny amendment to a plan

				submitted under paragraph (1) shall be—

							(A)developed in accordance with this

				subsection; and

							(B)submitted to the Secretary for approval or

				disapproval under paragraph (4).

							(4)ProcedureExcept as provided in subparagraph (B), not

				later than 90 days after the date on which a plan or amendment to a plan is

				submitted under paragraph (1) or (3), the Secretary shall approve or disapprove

				the plan or amendment.

						(d)Authorized

				uses

						(1)Fiscal years

				2006 through 2010A producing

				State or coastal political subdivision shall use any amount transferred under

				subsection (b)(1)(A) that is distributed to the producing State or coastal

				political subdivision, including any amount deposited in a trust fund that is

				administered by the State or coastal political subdivision and dedicated to a

				use consistent with this section, in accordance with all applicable Federal and

				State law, only for 1 or more of the following purposes:

							(A)Projects and activities for the

				conservation, protection, or restoration of coastal areas, including

				wetland.

							(B)Mitigation of damage to fish, wildlife, or

				natural resources.

							(C)Planning assistance and the administrative

				costs of complying with this section.

							(D)Implementation of a federally-approved

				marine, coastal, or comprehensive conservation management plan.

							(E)Mitigation of the impact of outer

				Continental Shelf activities through funding of onshore infrastructure,

				education, health care, and public service needs.

							(2)Fiscal year

				2011 and thereafterA

				producing State or coastal political subdivision shall use at least 25 percent

				of any amount transferred under subsection (b)(1)(B) that is distributed to the

				producing State or coastal political subdivision, including any amount

				deposited in a trust fund that is administered by the State or coastal

				political subdivision and dedicated to a use consistent with this section, for

				1 or more of the purposes described in paragraph (1).

						(3)Compliance with

				authorized usesIf the

				Secretary determines that any expenditure made by a producing State or coastal

				political subdivision is not consistent with this subsection, the Secretary

				shall not disburse any additional amount under this section to the producing

				State or the coastal political subdivision until all amounts obligated for

				unauthorized uses have been repaid or reobligated for authorized

				uses.

						.

		3.Establishment of

			 seaward lateral boundaries for coastal StatesSection 4(a)(2)(A) of the Outer Continental

			 Shelf Lands Act (43 U.S.C. 1333(a)(2)(A)) is amended—

			(1)by inserting (i) after

			 (A);

			(2)in the first sentence—

				(A)by striking President shall

			 and inserting Secretary shall by regulation; and

				(B)by inserting before the period at the end

			 the following: not later than 180 days after the date of enactment of

			 the Stewardship for Our Coasts and Opportunities for Reliable Energy

			 Act; and

				(3)by adding at the end the following:

				

					(i)(I)For purposes of this Act (including

				determining boundaries to authorize leasing and preleasing activities and any

				attributing revenues under this Act and calculating payments to producing

				States and coastal political subdivisions under section 32), the Secretary

				shall delineate the lateral boundaries between coastal States in areas of the

				outer Continental shelf under exclusive Federal jurisdiction, to the extent of

				the exclusive economic zone of the United States, in accordance with article 15

				of the United Nations Convention on the Law of the Sea of December 10,

				1982.

						(II)This clause shall not affect any right or

				title to Federal submerged land on the outer Continental

				Shelf.

						.

			4.Option to petition for

			 leasing within certain areas on the outer continental shelfSection 12 of the Outer Continental Shelf

			 Lands Act (43 U.S.C. 1341) is amended by adding at the end the

			 following:

			

				(g)Leasing within

				the seaward lateral boundaries of coastal states

					(1)Definition of

				affected areaIn this

				subsection, the term `affected area' means any area located—

						(A)in the areas of northern, central, and

				southern California and the areas of Oregon and Washington;

						(B)in the north, middle, or south planning

				area of the Atlantic Ocean;

						(C)in the eastern Gulf of Mexico planning area

				and lying—

							(i)south of 26 degrees north latitude;

				and

							(ii)east of 86 degrees west longitude;

				or

							(D)in the Straits of Florida.

						(2)Restrictions on

				leasingThe Secretary shall

				not offer for offshore leasing, preleasing, or any related activity—

						(A)any area located on the outer Continental

				Shelf that, as of the date of enactment of this subsection, is designated as a

				marine sanctuary under the Marine Protection, Research, and Sanctuaries Act of

				1972 (33 U.S.C. 1401 et seq.); or

						(B)except as provided in paragraphs (3) and

				(4), during the period beginning on the date of enactment of this subsection

				and ending on June 30, 2012, any affected area.

						(3)Resource

				assessments

						(A)In

				generalBeginning on the date

				on which the Secretary delineates seaward lateral boundaries under section

				4(a)(2)(A)(ii), a Governor of a State in which an affected area is located,

				with the consent of the legislature of the State, may submit to the Secretary a

				petition requesting a resource assessment of any area within the seaward

				lateral boundary of the State.

						(B)Eligible

				resourcesA petition for a

				resource assessment under subparagraph (A) may be for—

							(i)oil and gas leasing;

							(ii)gas-only leasing; or

							(iii)any other energy source leasing, including

				renewable energy leasing.

							(C)Action by

				secretaryNot later than 90

				days after receipt of a petition under subparagraph (A), the Secretary shall

				approve the petition, unless the Secretary determines that a resource

				assessment of the area would create an unreasonable risk of harm to the marine,

				human, or coastal environment of the State.

						(D)Failure to

				ActIf the Secretary fails to

				approve or deny a petition in accordance with subparagraph (C)—

							(i)the petition shall be considered to be

				approved; and

							(ii)a resource assessment of any appropriate

				area shall be carried out as soon as practicable.

							(E)Submission to

				stateAs soon as practicable

				after the date on which a petition is approved under subparagraph (C) or (D),

				the Secretary shall—

							(i)complete the resource assessment for the

				area; and

							(ii)submit the completed resource assessment to

				the State.

							(4)Petition for

				leasing

						(A)In

				generalOn receipt of a

				resource assessment under paragraph (3)(E)(ii), the Governor of a State in

				which an affected area is located, with the consent of the legislature of the

				State, may submit to the Secretary a petition requesting that the Secretary

				make available any land that is within the seaward lateral boundaries of the

				State (as established under section 4(a)(2)(A)(ii)) and that is greater than 20

				miles from the coastline of the State for the conduct of offshore leasing,

				pre-leasing, or related activities with respect to—

							(i)oil and gas leasing;

							(ii)gas-only leasing; or

							(iii)any other energy source leasing, including

				renewable energy leasing.

							(B)Action by

				SecretaryNot later than 90

				days after receipt of a petition under subparagraph (A), the Secretary shall

				approve the petition, unless the Secretary determines that leasing the area

				would create an unreasonable risk of harm to the marine, human, or coastal

				environment of the State.

						(C)Failure to

				ActIf the Secretary fails to

				approve or deny a petition in accordance with subparagraph (B)—

							(i)the petition shall be considered to be

				approved; and

							(ii)any appropriate area shall be made

				available for oil and gas leasing, gas-only leasing, or any other energy source

				leasing, including renewable energy leasing.

							(5)Revenue

				sharing

						(A)In

				generalBeginning on the date

				on which production begins in an area under this subsection, the State shall,

				without further appropriation, share in any qualified outer Continental Shelf

				revenues of the production under section 32.

						(B)Applicable

				law

							(i)In

				generalExcept as provided in

				clause (ii), a State shall not be required to comply with subsections (c) and

				(d) of section 32 to share in qualified outer Continental Shelf revenues under

				subparagraph (A).

							(ii)ExceptionOf any qualified outer Continental Shelf

				revenues received by a State (including a political subdivision of a State)

				under subparagraph (A), at least 25 percent shall be used for 1 or more of the

				purposes described in section 32(d)(1).

							(6)EffectNothing in this subsection affects any

				right relating to an area described in paragraph (1) or (2) under a lease that

				was in existence on the day before the date of enactment of this

				subsection.

					.

		5.Alternate

			 energy-related uses on the outer continental shelf

			(a)Amendment to

			 Outer Continental Shelf Lands ActSection 8 of the Outer Continental Shelf

			 Lands Act (43 U.S.C. 1337) is amended by adding at the end the

			 following:

				

					(p)Leases,

				easements, or Rights-of-Way for energy and related purposes

						(1)In

				generalThe Secretary, in

				consultation with the Secretary of the Department in which the Coast Guard is

				operating and other relevant departments and agencies of the Federal

				Government, may grant a lease, easement, or right-of-way on the outer

				Continental Shelf for activities not otherwise authorized under this Act, the

				Deepwater Port Act of 1974 (33 U.S.C. 1501 et seq.), the Ocean Thermal Energy

				Conversion Act of 1980 (42 U.S.C. 9101 et seq.), or other applicable law, if

				those activities—

							(A)support exploration, development,

				production, transportation, or storage of oil, natural gas, or other

				minerals;

							(B)produce or support production,

				transportation, or transmission of energy from sources other than oil and gas;

				or

							(C)use, for energy-related or marine-related

				purposes, facilities in use on or before the date of enactment of this

				subsection for activities authorized under this Act.

							(2)Payments

							(A)In

				generalThe Secretary shall

				establish, by rule or agreement with the party to which the easement or

				right-of-way is granted under this subsection, reasonable forms of payment for

				the easement or right-of-way, including a fee, rental, bonus, or other

				payment.

							(B)AssessmentA payment under subparagraph (A) shall not

				be assessed on the basis of throughput or production.

							(C)Payments to

				statesIf a lease, easement,

				right-of-way, license, or permit under this subsection covers a specific tract

				of, or regards a facility located on, the outer Continental Shelf and is not an

				easement or right-of-way for transmission or transportation of energy,

				minerals, or other natural resources, the Secretary shall pay 50 percent of any

				amount received from the holder of the lease, easement, right-of-way, license,

				or permit to the State off the shore of which the geographic center of the area

				covered by the lease, easement, right-of-way, license, permit, or facility is

				located.

							(3)ConsultationBefore exercising authority under this

				subsection, the Secretary shall consult with the Secretary of Defense and other

				appropriate agencies concerning issues related to national security and

				navigational obstruction.

						(4)Competitive or

				noncompetitive basis

							(A)In

				generalThe Secretary may

				issue a lease, easement, or right-of-way under paragraph (1) on a competitive

				or noncompetitive basis.

							(B)ConsiderationsIn determining whether a lease, easement,

				or right-of-way shall be granted competitively or noncompetitively, the

				Secretary shall consider such factors as—

								(i)prevention of waste and conservation of

				natural resources;

								(ii)the economic viability of an energy

				project;

								(iii)protection of the environment;

								(iv)the national interest and national

				security;

								(v)human safety;

								(vi)protection of correlative rights;

				and

								(vii)potential return for the lease, easement,

				or right-of-way.

								(5)RegulationsNot later than 270 days after the date of

				enactment of this subsection, the Secretary, in consultation with the Secretary

				of the Department in which the Coast Guard is operating and other relevant

				agencies of the Federal Government and affected States, shall issue any

				necessary regulations to ensure—

							(A)safety;

							(B)protection of the environment;

							(C)prevention of waste;

							(D)conservation of the natural resources of

				the outer Continental Shelf;

							(E)protection of national security interests;

				and

							(F)protection of correlative rights in the

				outer Continental Shelf.

							(6)SecurityThe Secretary shall require the holder of a

				lease, easement, or right-of-way granted under this subsection—

							(A)to furnish a surety bond or other form of

				security, as prescribed by the Secretary; and

							(B)to comply with such other requirements as

				the Secretary considers necessary to protect the interests of the United

				States.

							(7)Effect of

				subsectionNothing in this

				subsection displaces, supersedes, limits, or modifies the jurisdiction,

				responsibility, or authority of any Federal or State agency under any other

				Federal law.

						(8)ApplicabilityThis subsection does not apply to any area

				on the outer Continental Shelf designated as a National Marine

				Sanctuary.

						.

			(b)Conforming

			 amendmentSection 8 of the

			 Outer Continental Shelf Lands Act (43 U.S.C. 1337) is amended by striking the

			 section heading and inserting the following: Leases, Easements, and Rights-of-Way on the Outer

			 Continental Shelf.—.

			(c)Savings

			 provisionNothing in the

			 amendment made by subsection (a) requires any resubmittal of documents

			 previously submitted or any reauthorization of actions previously authorized,

			 with respect to any project—

				(1)for which offshore test facilities have

			 been constructed before the date of enactment of this Act; or

				(2)for which a request for proposals has been

			 issued by a public authority.

				6.Regulations

			(a)In

			 generalThe Secretary of the

			 Interior shall issue such regulations as are necessary to carry out this Act

			 and the amendments made by this Act, including regulations establishing

			 procedures for entering into gas-only leases.

			(b)Gas-Only

			 leasesIn issuing regulations

			 establishing procedures for entering into gas-only leases, the Secretary

			 shall—

				(1)ensure that gas-only leases under the Outer

			 Continental Shelf Lands Act (43 U.S.C. 1331 et seq.) are not available in a

			 State that (as of the day before the date of enactment of this Act) did not

			 contain an affected area (as defined in section 9(a) of that Act (as amended by

			 section 5(a))); and

				(2)define natural gas

			 as—

					(A)unmixed natural gas; or

					(B)any mixture of natural or artificial gas

			 (including compressed or liquefied petroleum gas) and condensate recovered from

			 natural gas.

					

